Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       24-DEC-2020
                                                       12:02 PM
                                                       Dkt. 3 ORD


                         SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

             DANIEL JOSEPH O’PHELAN, (Bar No. 7843),
                           Respondent.


                        ORIGINAL PROCEEDING
                     (ODC #18-0245, #20-0183)

               ORDER OF TRANSFER TO INACTIVE STATUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon review of the December 22, 2020 petition filed by

the Office of Disciplinary Counsel (ODC) on behalf of, and with

the approval of, the Disciplinary Board of the Supreme Court of

the State of Hawai#i, requesting this court to immediately

transfer Respondent Daniel J. O’Phelan to inactive status,

pursuant to Rules 2.19 (b) and 2.19(c) of the Rules of the

Supreme Court of the State of Hawai#i (RSCH), we conclude

temporary transfer to inactive status is warranted, pending the

provision of further evidence in support of Respondent O’Phelan’s

assertions that he is currently incapable of practicing law or
defending himself in a pending disciplinary matter.   Therefore,

           IT IS HEREBY ORDERED that Respondent Daniel J. O’Phelan

is immediately transferred to inactive status in this

jurisdiction, pursuant to RSCH Rules 2.19(b) and 2.19(c),

effective with the filing of this order.   Respondent O’Phelan

shall remain on inactive status until further order of this

court.

           IT IS FURTHER ORDERED that Respondent Daniel J.

O’Phelan shall submit, within 60 days of the entry date of this

order, further evidence in support of his assertions regarding

his incapacity, including medical documentation, obtained at his

expense.

           IT IS FURTHER ORDERED that ODC shall in the interim

suspend and hold in abeyance proceedings against Respondent

O’Phelan to the extent required by RSCH Rule 2.19(h).

           IT IS FURTHER ORDERED that the Disciplinary Board

shall, pursuant to RSCH Rule 2.19(d), cause a notice of this

transfer to inactive status to be published in a newspaper of

general circulation in the judicial circuit in which Respondent

O’Phelan maintained his practice.

           IT IS FINALLY ORDERED that the clerk of the court,

pursuant to RSCH Rule 2.19(e), shall transmit a certified copy of

this order to all judges of the State of Hawai#i and shall




                                 2
request their assistance and such action as may be indicated,

pursuant to RSCH Rule 2.20, to protect the interests of both

Respondent O’Phelan and his clients, if any.

          DATED: Honolulu, Hawai#i, December 24, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                3